629 So. 2d 834 (1993)
Christopher Lynn PORTER, Petitioner,
v.
STATE of Florida, Respondent.
No. 80954.
Supreme Court of Florida.
December 23, 1993.
Nancy A. Daniels, Public Defender, and Carl S. McGinnes, Asst. Public Defender, Second Judicial Circuit, Tallahassee, for petitioner.
Robert A. Butterworth, Atty. Gen., James W. Rogers, Bureau Chief, Crim. Appeals and Charlie McCoy, Asst. Atty. Gen., Tallahassee, for respondent.
PER CURIAM.
We have for review Porter v. State, 609 So. 2d 640 (Fla. 1st DCA 1992), in which the district court of appeal certified the same question we recently answered in the negative in Seabrook v. State, 629 So. 2d 129 (Fla. 1993). We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. For the reasons expressed in Seabrook, we once again answer the question in the negative and approve the decision below.
It is so ordered.
BARKETT, C.J., and OVERTON, McDONALD, SHAW, GRIMES, KOGAN and HARDING, JJ., concur.